         Case 1:19-cr-00802-GBD Document 49 Filed 03/26/21 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      March 26, 2021


BY ECF
The Honorable George B. Daniels
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Mendel Zilberberg and Aron Fried, 19 Cr. 802 (GBD)

Dear Judge Daniels:

       The Government writes on behalf of the parties in the above-referenced case to respectfully
request an adjournment of the status conference currently scheduled for March 30, 2021 at 10:00
a.m. for approximately six to eight weeks.

        As the Court is aware, a schedule for pretrial motions in this matter was previously set by
the Court, and the defense elected not to file any such motions. The parties have agreed that, as a
result, a trial date may be set in this matter and expect to propose potential trial dates within the
first quarter of 2022 for the Court’s consideration. The parties are currently engaged in discussions
regarding a mutually agreeable schedule to propose.

        The Government further respectfully requests that time be excluded under the Speedy Trial
Act until the next scheduled conference in the interest of justice pursuant to 18 U.S.C.
§ 3161(h)(7)(A). The exclusion of time will allow the parties to further discuss potential trial
dates, and to prepare for trial, as well as the potential for any pretrial disposition of this matter.
The Government submits that the ends of justice served by the granting of this continuance
         Case 1:19-cr-00802-GBD Document 49 Filed 03/26/21 Page 2 of 2

 March 26, 2021
 Page 2

outweigh the best interests of the public and the defendant in a speedy trial. Both defendants have
consented to the exclusion of time through their respective counsel.

                                             Respectfully submitted,

                                             AUDREY STRAUSS
                                             United States Attorney


                                         By: s/ Kimberly J. Ravener_______________
                                            Kimberly J. Ravener / Sagar K. Ravi
                                            Assistant United States Attorneys
                                            (212) 637-2358 / 2195
